                       IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF DELAWARE

TAMIE LYNN DOWNIE,                         )
                                           )
              Plaintiff,                   )
                                           )
       V.                                  ) Civ. No. 13-1731-CFC
                                           )
NANCY A. BERRYHILL, Acting                 )
Commissioner of Social Security,           )
                                           )
              Defendant.                   )

                                 MEMORANDUM ORDER

       At Wilmington this """';__
                               J. day of October, 2018;

       1.     On September 27, 2018, the Court entered an order for Plaintiff to show

cause, on or before October 18, 2018, why this case should not be dismissed for failure

to prosecute, pursuant to D. Del. LR41.1.      (See D.1.18) Plaintiff did not respond to

the show cause order.

       2.     Pursuant to Fed. R. Civ. P. 41 (b ), a court may dismiss an action "[f]or

failure of the plaintiff to prosecute or to comply with [the Federal Rules] or any order of

court .... " Although dismissal is an extreme sanction that should only be used in

limited circumstances, dismissal is appropriate if a party fails to prosecute the action.

Harris v. City of Philadelphia, 47 F.3d 1311, 1330 (3d Cir. 1995).

        3.    The following six factors determine whether dismissal is warranted:

(1) The extent of the party's personal responsibility; (2) the prejudice to the adversary

caused by the failure to meet scheduling orders and respond to discovery; (3) a history

of dilatoriness; (4) whether the conduct of the party was willful or in bad faith; (5) the

                                              1
effectiveness of sanctions other than dismissal, which entails an analysis of other

sanctions; and (6) the meritoriousness of the claim or defense.     Pou/is v. State Farm

Fire and Gas. Co., 747 F.2d 863, 868 (3d Cir. 1984).     The Court must balance the

factors and need not find that all of them weigh against Plaintiff to dismiss the action.

Emerson v. Thiel Coll., 296 F.3d 184, 190 (3d Cir. 2002).

       3.     Several factors warrant the sanction of dismissal including Plaintiff's failure

to respond to Defendant's motion for summary judgment and Plaintiff's failure to

prosecute the case.

       THEREFORE, it is ordered that:

       1.     Defendant's motion for summary judgment DENIED as moot.            (D.I. 16).

       2.     The Complaint is DISMISSED without prejudice for Plaintiff's failure to

prosecute this case.

       3.     The Clerk of Court is directed to CLOSE the case.




                                             2
